Citation Nr: 1509445	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-11 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from Vero Beach Cardiovascular Associates on April 25, 2011.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 decision of a Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida.  

In May 2012, the Veteran requested a hearing before a Veterans Law Judge, but in January 2015, he withdrew his claim and thus, his hearing request. 


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the claim for reimbursement of unauthorized medical expenses incurred for treatment from Vero Beach Cardiovascular Associates on April 25, 2011.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal on the claim for reimbursement of unauthorized medical expenses incurred for treatment from Vero Beach Cardiovascular Associates on April 25, 2011, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).   


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  

Withdrawal may be made by the Veteran or by his authorized representative.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.  

In May 2012, the Veteran perfected an appeal to the Board on a claim for reimbursement of unauthorized medical expenses incurred for treatment received from Vero Beach Cardiovascular Associates on April 25, 2011.

In a written statement received in January 2015, and prior to the Board promulgating a decision in the appeal, the Veteran withdrew his appeal in the claim. 

Accordingly, the Board does not have appellate jurisdiction to review the appeal and the appeal is dismissed.  


ORDER

The appeal on the claim for reimbursement of unauthorized medical expenses incurred for treatment from Vero Beach Cardiovascular Associates on April 25, 2011, is dismissed.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


